UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 5 , 2015 CORINTHIAN COLLEGES, INC. (Exact name of Registrant as specified in its charter) Delaware 0-25283 33-0717312 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 6 Hutton Centre Drive, Suite 400, Santa Ana, California (Address of Principal Executive Offices) (Zip Code) (714) 427-3000 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5 .0 2 . Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers . (b)On March 5, 2015, Corinthian Colleges, Inc. (the “Company”) received notice from each of Kenneth S. Ord, its Executive Vice President and Chief Administrative Officer, and Beth A. Wilson, its Executive Vice President, indicating their intentions to retire from the Company effective March 9, 2015. Both Mr. Ord and Ms. Wilson advised the Company that they would remain available to assist the Company on an as-needed basis at an hourly rate equivalent to their respective annual base compensation for the current fiscal year divided by 2080 hours. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CORINTHIAN COLLEGES,INC. Date:March 10, 2015 By: /s/ Stan A. Mortensen Stan A. Mortensen Executive Vice President and General Counsel
